200 S.W.3d 443 (2004)
In re Brian Lee SPAULDING Arkansas Bar No. 89229.
No. 04-1311.
Supreme Court of Arkansas.
December 16, 2004.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender of the law license of Brian Lee Spaulding, Springdale, Arkansas, to practice law in the State of Arkansas. Mr. Spaulding's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.